[Cite as Gross v. Ohio Dept. of Agriculture, 2022-Ohio-2154.]


                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

Paul Gross,                                          :

                 Appellant-Appellant,                :
                                                                   No. 22AP-46
                                                     :          (C.P.C. No. 21CV-1579)
v.
                                                     :    (ACCELERATED CALENDAR)
Ohio Department of Agriculture,
                                                     :
                 Appellee-Appellee.
                                                     :




                                            D E C I S I O N

                                      Rendered on June 23, 2022


                 On brief: Lagos & Lagos, P.L.L., and Argeri A. Lagos, for
                 appellant.

                   APPEAL from the Franklin County Court of Common Pleas

DORRIAN, J.
        {¶ 1} Appellant, Paul Gross, appeals the January 11, 2022 judgment of the Franklin
County Court of Common Pleas that dismissed for lack of subject-matter jurisdiction
appellant's appeal of the March 5, 2021 order of appellee, Ohio Department of Agriculture,
imposing a $500 civil penalty against appellant for selling topsoil by a method other than
per cubic meter or yard or by weight. For the following reasons, we reverse.
I. Facts and Procedural History
        {¶ 2} The common pleas court sua sponte dismissed appellant's appeal with
prejudice based on its interpretation of R.C. 119.12(D) which reads:
                 Any party desiring to appeal shall file a notice of appeal with
                 the agency setting forth the order appealed from and stating
                 that the agency's order is not supported by reliable, probative,
                 and substantial evidence and is not in accordance with law.
                 The notice of appeal may, but need not, set forth the specific
No. 22AP-46                                                                              2


              grounds of the party's appeal beyond the statement that the
              agency's order is not supported by reliable, probative, and
              substantial evidence and is not in accordance with law. The
              notice of appeal shall also be filed by the appellant with the
              court. In filing a notice of appeal with the agency or court, the
              notice that is filed may be either the original notice or a copy
              of the original notice. Unless otherwise provided by law
              relating to a particular agency, notices of appeal shall be filed
              within fifteen days after the mailing of the notice of the
              agency's order as provided in this section. For purposes of
              this paragraph, an order includes a determination appealed
              pursuant to division (C) of section 119.092 of the Revised
              Code.

(Emphasis added.)


       {¶ 3} The court found appellant did not comply with R.C. 119.12(D) in two ways:
first, appellant did not comply with the 15-day time requirement; second, appellant did not
include with his appeal a copy of the order appealed from.
II. Assignment of Error
       {¶ 4} Appellant appealed the common pleas court dismissal and asserts the
following assignment of error:
              The Common Pleas Court errored by interpreting R.C.
              119.12(D) as requiring Appellant to physically attach the
              Agency's Order as Appellant's exclusive means of triggering
              jurisdiction.

III. Analysis
       {¶ 5} Appellant filed his appeal on March 15, 2021. In his appeal, appellant noted
that he was appealing the "Department of Agriculture's Order (Order No. 2021-043)."
Appellant did not attach a copy of the order to his appeal.
       {¶ 6} Appellant argues he timely filed his appeal and that pursuant to Johnson v.
Ferguson-Ramos, 10th Dist. No. 05AP-511, ¶ 10 (Dec. 6, 2005) (memorandum decision),
he complied with the requirements of R.C. 119.12(D) because he sufficiently described the
order appealed from in his appeal.
       {¶ 7} In Johnson we stated:
No. 22AP-46                                                                                    3


               Regarding appellant's failure to attach a copy of the order, one
               commentator has observed that, in an appeal under R.C.
               119.12, while "[t]he notice must state the order appealed from
               and the grounds for appeal * * * it is not necessary to attach a
               true copy of the agency's order if the notice sufficiently
               describes the charges made, the agency's findings, and the
               errors assigned." Whiteside, Ohio Appellate Practice (2001
               Ed.) 169, Section 9.25, citing Detelich v. Dept. of Liquor
               Control (1950), 62 Ohio Law Abs. 195. Thus, the requirement
               that an appellant's notice set for the order appealed from does
               not mandate a copy of the agency's order.

Id. at ¶ 10.
       {¶ 8} On March 1, 2022, appellee filed in this court a notice of conceded error and
acknowledges that sua sponte dismissal of the underlying action for lack of subject-matter
jurisdiction was in error. Appellee indicates it concurs with appellant that he complied with
the jurisdictional requirements of R.C. 119.12(D) by sufficiently describing the
administrative order appealed from and that appellant was not required to attach a copy of
the director's order to perfect his appeal according to Johnson. Appellee does not dispute
the appeal was timely. Appellee "respectfully requests that this case be remanded to the
trial court to address the merits of this action as previously and fully briefed by the parties."
(Notice of Conceded Error at 3.)
IV. Conclusion
       {¶ 9} Accordingly, we sustain appellant's single assignment of error. We reverse
the judgment of the Franklin County Court of Common Pleas dismissing appellant's appeal
for lack of subject-matter jurisdiction. We remand this case to that court to proceed with
consideration of the merits of appellant's appeal.
                                                       Judgment reversed; cause remanded.


                             KLATT and McGRATH, JJ., concur.